In an action for separation, the final judgment, as modified, allowed $20 a week for appellant’s support and maintenance. She moved to further modify the judgment so as to increase the allowance for support to $150 a week and for a counsel fee of $3,500. The Official Referee to whom the motion was referred to hear and determine granted the motion to the extent of increasing the allowance for support to $27 a week and awarded a counsel fee of $100. The appeal is (1) from so much of an order dated February 16, 1956 as increased the allowance for support to $27 a week only and allowed a counsel fee of only $100, and (2) from an order dated May 31, 1956 denying appellant’s motion for an allowance for the cost of printing minutes, and counsel fees for prosecution of the appeal from the order dated February 16, 1956. Order dated May 31, 1956 reversed, without costs, and motion granted to the extent of directing respondent to pay to appellant $150 as a counsel fee for the prosecution of this appeal. Order dated February 16, 1956 modified on the facts by further increasing from $27 to $40 a week the allowance for appellant’s support and maintenance. As so modified, order affirmed, without costs. Upon the facts disclosed by this record and the reasonable inferences therefrom, it is our opinion that the increased award of alimony and the payment of additional counsel fee (to the extent indicated) are justified. Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.